May 4, 1999
Dall. C. “Jim” Dozier, J.D., Ph.D.                  Opinion No. JC-0041
Executive Director
Texas Commission on Law Enforcement              Re: Whether section 141.065 of the Human
 Offrcer Standards and Education                 Resources Code prohibits a peace officer from
6330 U.S. Highway 290 East, Suite 200            simultaneously serving as a juvenile probation
Austin, Texas 78723                              ofticer (RQ-1224)



Dear Dr. Dozier:

         You have requested our opinion as to whether a peace officer may simultaneously   serve as
a juvenile probation offricer. We conclude that he may not do so.

       Section 141.065 of the Human Resources Code provides:

               A peace officer, prosecuting attorney, or other person who is
               employed by or who reports directly to a law enforcement or
               prosecution official may not act as a probation officer or be made
               responsible for supervising a juvenile on probation.

TEX. HIIM. Rns. CODE ANN. 5 141.065 (Vernon       1990). We have received a brief that asserts that
the above-referenced   provision is applicable to a peace officer only if he is “employed by” or
“reports directly to” a law enforcement or prosecution official. But this is not the sense of the
sentence.   The clause “who is employed by or who reports directly to a law enforcement or
prosecution official” clearly modifies “other person.” It does not modify “peace offtcer” or
“prosecuting attorney.” Thus, the prohibition of section 141.065 applies to any “peace officer,” and
any such person is barred from simultaneously serving as a juvenile probation officer.

        Chapter 415 of the Government Code establishes the Texas Commission                on Law
Enforcement Officer Standards and Education [“TCLEOSE”]. Section 415.001(5) thereof defines
“peace officer” as “a person elected, employed, or appointed as a peace officer under Article 2.12,
Code of Criminal Procedure, or other law.” TEX. GOV’T CODEAM\I. 5 415.001(5) (Vernon 1998).
Article 2.12 lists twenty-nine classes of “peace officers.” TEX. CODEGRIM.PROC.ANN. art. 2.12
(Vernon Supp. 1999). Section 51.203 of the Education Code is an example of an “other law” that
authorizes the appointment of peace officers, in this case, campus security offtcers. TEX. EDUC.
CODEANN. 5 51.203 (Vernon 1996);seealsoTex.        Att’y Gen. Op.No. MW-537 (1982) (West Texas
Mr. D. C. “Jim” Dozier, J.D., Ph.D. - Page 2        (X-004      1)




State University police offtcers are “peace officers” within the meaning of section 5 1.203 of the
Education Code). Consequently, an individual who holds one of the positions denominated “peace
offtcer” in article 2.12, or by some other statute, whether the person is “elected, employed, or
appointed,” is prohibited by section 141.065 of the Human Resources Code from simultaneously
serving as a juvenile probation officer.

         There appears to be some confusion about the difference between a “peace officer” and a
person licensed by TCLEOSE. Section 415.051 of the Government Code provides that “a person”
may not appoint an “officer,” defined in section 415.001(4) to include a peace officer, “unless the
officer.   . has the appropriate license from the commission.” TEX. GOV’T CODEANN. 5 415.05 1(a)
(Vernon 1998). TCLEOSE does not commission peace officers; it merely licenses individuals who
may be appointed peace officers. As a result, a person may be a TCLEOSE licensee, but not a
“peace officer.” Section 141.065 ofthe Human Resources Code does not prohibit a mere TCLEOSE
licensee from serving as a juvenile probation officer. Rather, it only prohibits a “peace officer,” as
we have defined the term, from serving as a juvenile probation officer.

                                        SUMMARY

                        Section 141.065 of the Human Resources Code prohibits a
                “peace officer,” as defined by article 2.12 of the Code of Criminal
                Procedure, or other law, from simultaneously serving as a juvenile
                probation officer. It does not prohibit a mere licensee of the Texas
                Commission on Law Enforcement Officer Standards and Education
                from serving as a juvenile probation officer.

                                               Yo    sverytru        ,



                                            4cJGw
                                               JOlkN    C&RNYN
                                               Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

 CLARK RENT ERVIN
 Deputy Attorney General - General Counsel

 ELIZABETH ROBINSON
 Chair, Opinion Committee

 Prepared by Rick Gilpin
 Assistant Attorney General